NO. 07-03-0246-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     AUGUST 14, 2003

                           ______________________________


                           BILLIE F. MCKINNON, APPELLANT

                                              V.

                 TEXAS REHABILITATION COMMISSION, APPELLEE

                         _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2002-520,011; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Billie F. McKinnon, appellant, attempts to appeal the trial court’s Order Granting

Summary Judgment. For the reasons expressed herein, we dismiss the appeal.


       Unless a party is excused from paying such fees, the clerk of the court of appeals

must collect any filing fees set by statute or the Supreme Court. Tex. R. App. P. 5 and

12.1(b). The appellate court, on its own initiative after giving ten days notice to all parties,
may dismiss the appeal or affirm the appealed judgment or order. Tex. R. App. P. 42.3.

Dismissal may occur if the appeal is subject to dismissal for want of prosecution. Tex. R.

App. P. 42.3(b). Dismissal may also occur because the appellant has failed to comply with

a requirement of the Rules of Appellate Procedure, a court order, or a notice from the clerk

requiring a response or other action within a specified time. Tex. R. App. P. 42.3(c).


       By letter dated May 21, 2003, the clerk notified the parties that the Notice of Appeal

had been received but that the $125.00 filing fee in this appeal had not been paid. The

clerk also notified the parties that no further action would be taken on the appeal until the

fee was paid and that failure to pay the fee might result in dismissal. Neither party

responded to this notice and the fee remained unpaid.


       No filing fee has been paid to date. No records have been filed in this matter and

appellant has not filed a brief. There has been no indication that the parties wish to pursue

the appeal. Accordingly, we dismiss the appeal for want of prosecution and failure to

comply with a notice from the clerk requiring a response within ten days.




                                                  Phil Johnson
                                                  Chief Justice




                                             2